19-24145-rdd        Doc 5      Filed 12/27/19       Entered 12/27/19 17:08:17   Main Document
                                                    Pg 1 of 8


KIRBY AISNER & CURLEY LLP
Proposed Attorneys for the Debtor
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Erica R. Aisner, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                                Chapter 11
TRIAX CAPITAL ADVISORS LLC,                                     Case No. 19-24145(rdd)

                                    Debtor.
----------------------------------------------------------X


                         DECLARATION OF JOSEPH SARACHEK
                     PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2

        JOSEPH SARACHEK, hereby declares under penalties of perjury:

        1.       I am the sole and managing member of Triax Capital Advisors LLC, the above-

referenced debtor and debtor-in-possession (the “Debtor”). As such, I am fully familiar with the

Debtor’s operations, businesses and financial affairs.

        2.       I submit this declaration pursuant to Rule 1007(d) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1007-2 of the Local Rules for the United

States Bankruptcy Court for the Southern District of New York.

                                              BACKGROUND

        3.       The Debtor has been engaged in the restructuring business since 2001, first as a

restructuring advisory firm and more recently as an investor in bankruptcy trade claims.

        4.       In the past several years, the two primary acquisitions the Debtor has made were in

the receivership proceeding of the Stanford International Bank pending in Antigua in the chapter

11 proceeding of Life Partners, Inc which is pending in the Western District of Texas. Currently,
19-24145-rdd        Doc 5     Filed 12/27/19    Entered 12/27/19 17:08:17          Main Document
                                                Pg 2 of 8


the Debtor owns approximately $12.2 million (face amount) of claims in the Stanford proceeding

and a 50% membership interest in LPAQ, LLC, a partnership which holds 9,567,604 units in the

liquidating trust which has resulted from the Life Partners proceeding.

        5.        The Debtor was forced to filed for chapter 11 bankruptcy relief in order to stay the

“firesale” sale of its 50% interest in LPAQ, LLC by one of the Debtor’s creditors. As a result of

the work of the Trustee of the Life Partners Trust, the Debtor is entitled to receive approximately

$77,414.59 in a cash distribution recently authorized, the receipt of which is anticipated shortly.

This is only a small portion of the recovery that the Debtor anticipates on account of its investment

in this asset.

        6.        The Debtor intends to utilize the chapter 11 process to maintain control over its

assets while it works to maximize and monetize their value for the benefit of all creditors, not just

one.

        7.        As such, the Declarant submits that the best interests of the estate and its creditors

will be served through this Chapter 11 case and the Debtor remaining in possession of its assets

and managing its own affairs, under the supervision of the Court, as a debtor-in-possession.

                 INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007-2

        8.        In addition to the foregoing, Local Bankruptcy Rule 1007-2 requires certain

information related to the Debtor, which is set forth below.

Local Rule 1007-2(a)(1)

        9.        As set forth herein, the Debtor is an investment company which trades in

bankruptcy related assets.

Local Rule 1007-2(a)(2)




                                                    2
19-24145-rdd       Doc 5      Filed 12/27/19    Entered 12/27/19 17:08:17       Main Document
                                                Pg 3 of 8


        10.     This case was not originally commenced under Chapter 7 or 13 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq.

Local Rule 1007-2(a)(3)

        11.     Upon information and belief, no committee or professionals were employed prior to

the filing of the Order for relief.

Rule 1007-2(a)(4)

        12.     A list of the holders of the 20 largest general unsecured claims is annexed hereto as

Exhibit A.

Local Rule 1007-2(a)(5)

        13.     A list of the Debtor’s 5 largest secured creditors is annexed hereto as Exhibit B.

Local Rule 1007-2(a)(6)

        14.     A summary of assets and liabilities is annexed hereto as Exhibit C.

Local Rule 1007-2(a)(7)

        15.     There are no publicly held securities of the Debtor.

Local Rule 1007-2(a)(8)

        16.     None of the Debtor’s property is in possession of a receiver or custodian.

Local Rule 1007-2(a)(9) and (10)

        17.     The Debtor maintains offices in Scarsdale, New York as well as 101 Park Avenue,

New York New. The Debtor has no assets located outside the territorial limits of the United States.

Local Rule 1007-2(a)(11)

        18.     There are currently three lawsuits currently pending against the Debtor.

Local Rule 1007-2(a)(xiii)

        19.     The Debtor’s senior management consists of Declarant.




                                                   3
19-24145-rdd      Doc 5    Filed 12/27/19     Entered 12/27/19 17:08:17         Main Document
                                              Pg 4 of 8


Local Rule 1007-2(b)(1)-(3)

       20.     The Debtor’s estimated payroll to non-insider, non-officer employees for the thirty

 (30) day period following the Chapter 11 petition is $4,000. The Debtor’s estimated payroll to

 insider officers for the thirty (30) day period following the Chapter 11 petition is $0.

       21.     The Debtor anticipates distributions on account of its investment holdings in excess

 of $150,000 and expenses of only approximately $4,000 over the same thirty (30) day period.




                                                  4
19-24145-rdd        Doc 5   Filed 12/27/19   Entered 12/27/19 17:08:17        Main Document
                                             Pg 5 of 8




       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: Scarsdale, New York
       December 27, 2019

                                                          /s/ Joseph Sarachek
                                                       JOSEPH SARACHEK




                                                5
19-24145-rdd    Doc 5     Filed 12/27/19   Entered 12/27/19 17:08:17   Main Document
                                           Pg 6 of 8


                                       Exhibit “A”

                           Twenty Largest Unsecured Creditors

Principal Land                                         $1,210,000
477 Madison Street
Brooklyn, NY, 11221-2688

Norma Loren                                            $992,081
601 Palm Drive
Arlington, VA, 22209

Bergen Claim Funding                                   $250,000
c/o Bulldog Investors
250 Pehle Avenue
Saddle Brook, NJ, 07663

Stillwater Investors                                   $125,000
7380 S. Eastern
Las Vegas, NV, 89123

Izower Feldman, LLP                                    $75,000
85 Broad Street
18th Floor
New York, NJ, 10004

New York State Department of Labor                     $15,000
Building 12, W. Averell Harriman State Office Campus
Albany, NY, 12240




                                              6
19-24145-rdd    Doc 5      Filed 12/27/19   Entered 12/27/19 17:08:17   Main Document
                                            Pg 7 of 8


                                        Exhibit “B”

                               Five Largest Secured Creditors


Southern Financial Group                                $1,390,000
900 Austin Avenue
Waco, Texas 76701




                                               7
19-24145-rdd   Doc 5   Filed 12/27/19   Entered 12/27/19 17:08:17   Main Document
                                        Pg 8 of 8


                                    Exhibit “C”

                          Summary of Assets and Liabilities


                                   To be provided




                                           8
